Citation Nr: 1107884	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) under 38 
U.S.C.
Chapter 35.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  He 
died in December 2010.  The appellant claims as his dependent 
child.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Entitlement to basic eligibility to DEA under 38 U.S.C. 
Chapter 35 was established in a January 2003 rating decision, 
with an effective date of March 11, 2002.  

2.  The appellant reached her 26th birthday in November 1997; the 
effective date for DEA was March 11, 2002, after her 26th 
birthday.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

The Board notes that the VCAA is not applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties to notify and assist, is not applicable to cases 
involving the waiver of recovery of overpayment claims, pointing 
out that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws changed 
by VCAA).  As well, the statute at issue in this case is not 
found in Chapter 51 (rather, in Chapter 35).

Moreover, as is explained above, the Board finds that the law, 
and not the evidence, is dispositive in this case.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) 
(VCAA not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); see also 
VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to the 
benefit claimed).  Therefore, the Board finds that no further 
action is necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.

The record reflects that the Veteran was awarded a permanent and 
total disability rating effective from March 11, 2002.   At that 
time, the RO also determined that eligibility to DEA was in 
order.

In May 2009, the appellant filed an application for DEA benefits.   
She reported that she was the child of the Veteran, and indicated 
that her date of birth was in November 1971.

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a Veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The record reflects that the appellant is the Veteran's daughter, 
and that the Veteran was in receipt of a permanent and total 
disability rating.

Eligibility for Chapter 35 benefits further requires, however, 
that the appellant must not reach her 26th birthday on or before 
the effective date of a finding of permanent and total service-
connected disability.  38 C.F.R. § 21.3040(c).  The Board has 
carefully reviewed the record, and notes that it is undisputed 
that the appellant reached her 26th birthday in November 1997, 
prior to the currently assigned March 11, 2003 effective date of 
the Veteran's permanent and total service-connected disability 
rating.  Accordingly, and unfortunately, the appellant is simply 
not eligible for Chapter 35 educational assistance.

The appellant does not disagree with those facts or the 
application of 38 C.F.R. § 21.3050(c) to those facts, making her 
ineligible for education benefits.  Instead, she asks the Board 
to consider the equities of her situation.  However, Congress 
controls the authority given to the Board and it requires that 
the Board follow not only the statutes governing VA benefits, but 
also regulations promulgated by VA.  38 U.S.C.A. §§ 7104(a) 
(decisions of the Board shall be based upon applicable provisions 
of law and regulation), 7104(b) (the Board shall be bound in its 
decisions by the regulations of VA).  

The benefit of the doubt doctrine does not change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But the facts are not in dispute in this case; 
rather, the application of the law to those facts is all that is 
at issue.  Thus, there is no reasonable doubt to resolve.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


